                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

 JASMINE K.,1 o/b/o J.G., a minor child,                 )
                                                         )
            Plaintiff,                                   )
                                                         )
 v.                                                      )      Civil Action No. 7:18-cv-00078
                                                         )
 ANDREW SAUL, Commissioner, Social                       )      By: Elizabeth K. Dillon
  Security Administration,2                              )          United States District Judge
                                                         )
            Defendant.                                   )
                                                         )

                                       MEMORANDUM OPINION

        Plaintiff Jasmine K., on behalf of J.G, a minor child, brought this action for review of the

final decision made by defendant, Commissioner of the Social Security Administration

(Commissioner), finding J.G. not disabled and therefore denying her claim for supplemental

security income (SSI) under the Social Security Act (Act). Both parties moved for summary

judgment, and pursuant to 28 U.S.C. § 636(b)(1)(B), the court referred the motion to U.S.

Magistrate Judge Robert S. Ballou for a report and recommendation (R&R). On March 15,

2019, the magistrate judge issued his R&R, finding that substantial evidence supported the

Commissioner’s decision. (R&R, Dkt. No. 21.) Jasmine filed a timely objection on March 29,

2019. (Pl. Obj., Dkt. No. 22.)

        After de novo review of the pertinent portions of the record, the report, and the filings by

the parties, in conjunction with the applicable law, the court agrees with the magistrate judge’s


        1
          Due to privacy concerns, the court is adopting the recommendation of the Committee on Court
Administration and Case Management of the Judicial Conference of the United States that courts only use the first
name and last initial of the claimant in social security opinions.
        2
          On June 17, 2019, Andrew Saul was sworn in as the new Commissioner of Social Security. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, he is automatically substituted as the proper defendant.
                                                         1
recommendation. Accordingly, the court will grant the Commissioner’s motion for summary

judgment, deny Jasmine’s motion for summary judgment, and affirm the Commissioner’s

decision.

                                       I. BACKGROUND

       The court adopts the recitation of facts and procedural background as set forth in the

report. (R&R 2–6.)

                                        II. DISCUSSION

A. Standard of Review

       This court’s review of the administrative law judge’s (ALJ) underlying decision is

limited. Specifically, “[a] district court’s primary function in reviewing an administrative

finding of no disability is to determine whether the ALJ’s decision was supported by substantial

evidence.” Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987). Substantial evidence does not

require a “large or considerable amount of evidence,” Pierce v. Underwood, 487 U.S. 552, 564–

65 (1988); rather, it requires “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). This is “more than a mere scintilla of

evidence [and] somewhat less than a preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642

(4th Cir. 1966).

       Where, as here, a matter has been referred to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1), this court reviews de novo the portions of the report to which a timely objection has

been made. Fed. R. Civ. P. 72(b)(3) (“The district judge must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to.”); United States v. Raddatz,



                                                 2
447 U.S. 667, 673–74 (1980) (finding that de novo review of the magistrate’s report and

recommendation comports with due process requirements).

       For an objection to trigger de novo review, it must be made “with sufficient specificity so

as reasonably to alert the district court of the true ground for the objection.” United States v.

Midgette, 478 F.3d 616, 622 (4th Cir. 2007). Further, objections must respond to a specific error

in the report and recommendation. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

General or conclusory objections, therefore, are not proper; they are in fact considered the

equivalent of a waiver. Id. Likewise, an objection that merely repeats the arguments made in the

briefs before the magistrate judge is a general objection and is treated as a failure to object.

Moon v. BWX Techs, 742 F. Supp. 2d 827, 829 (W.D. Va. 2010). As other courts have

recognized in the social security context, “[t]he Court may reject perfunctory or rehashed

objections to R&Rs that amount to a second opportunity to present the arguments already

considered by the Magistrate Judge.” Heffner v. Berryhill, No. 2:16-cv-820, 2017 WL 3887155,

at *3 (D.S.C. Sept. 6, 2017) (quoting Felton v. Colvin, No. 2:12-cv-558, 2014 WL 315773, at *7

(E.D. Va. Jan. 28, 2014)). Because “[t]he purpose of magistrate review is to conserve judicial

resources,” a “mere restatement of the arguments raised in the summary judgment filings does

not constitute an ‘objection’ for the purposes of district court review.” Nichols v. Colvin, 100 F.

Supp. 3d 487, 497 (E.D. Va. 2015).

B. Jasmine K.’s Objections

       In her brief to the magistrate judge in support of summary judgment, Jasmine argued that

three of the ALJ’s decisions were not supported by substantial evidence: that J.G. has less than

marked limitation in interacting and relating with others; that J.G. has less than marked limitation

in health and physical well-being; and that J.G.’s and Jasmine’s subjective complaints were not

                                                  3
entirely credible. (Pl. Mot. Summ. J. 3–9, Dkt. No. 15.) Jasmine’s objections to the magistrate

judge’s recommendation largely reiterate those arguments. (See, e.g., Pl. Obj. 1 (“The Report

and Recommendation erred in concluding substantial evidence supports the ALJ’s determination

that J.G. had a less than marked limitation in the domain of interacting and relating with

others.”); id. at 2 (“The Report and Recommendation erred in concluding substantial evidence

supports the ALJ’s determination that plaintiff had no serious problems in the domain of health

and physical well-being.”); id. at 3 (“The Report and Recommendation erred in concluding

substantial evidence support [sic] the ALJ’s determination regarding the allegations of J.G. and

J.G.’s mother . . . .”).) Jasmine’s objections are mostly a condensed version of her summary

judgment brief, and the court will not address arguments that were thoroughly explored by the

magistrate judge. Nonetheless, even if the court were to consider the objections de novo, it

would conclude that the magistrate judge’s reasoning is correct and the ALJ’s determination is

supported by substantial evidence.

       1. Interacting and relating with others

       Jasmine first argues that the ALJ erred by considering only Dr. Gauthier’s consultative

exam in reaching her decision that J.G. had a less than marked limitation in the domain of

interacting and relating with others. (Id. at 1.) She is correct that the ALJ relied on the report to

find that “[a]t the consultative examination, [J.G.] was afraid of the examiner as a stranger but

did show affection to her caregivers and walked toward her examiners. She pointed to objects to

show people something interesting, and she was able to interact appropriately with others.” (R.

69, Dkt. No. 8.) However, Jasmine singles out this passage from the ALJ’s decision, apparently

suggesting that this was the full extent of the ALJ’s discussion. Jasmine suggests that by



                                                  4
limiting her discussion to the consultative examination, the ALJ must not have considered any

other evidence when reaching her conclusion.

         By isolating one portion of the ALJ’s decision, Jasmine ignores the ALJ’s reliance on

several state agency medical consultants’ opinions. In fact, the ALJ acknowledged that “the

claimant does have some difficulty communicating due to some hearing deficits. However, this

is not so severe that the claimant is totally unable to communicate and express her needs

appropriately.” (Id. at 64–66.) Moreover, as the magistrate judge found, “no doctor has

indicated that J.G. has a marked limitation in this domain.” (R&R 8.) The magistrate judge

therefore correctly found that the ALJ built a logical bridge from the evidence to her conclusion,

and the ALJ’s finding as to the domain of interacting and relating with others is supported by

substantial evidence.

         2. Health and physical well-being

         Jasmine next argues that the ALJ relied too heavily on Dr. Gauthier’s consultative

examination in making her determination that J.G. had no serious problems in the domain of

health and physical well-being.3 (Pl. Obj. 2.) Dr. Gauthier examined J.G. in June 2014, and, as

Jasmine points out, J.G.’s asthma treatment changed between the 2014 examination and her

application for benefits under the Act. (R&R 9–10.) Specifically, Dr. Gauthier’s report noted

that J.G. did not take controlling medication for her asthma, but J.G.’s medical history suggests

she may have been taking controlling medication as of 2016. (Id.) Thus, Jasmine contends that



          3
            Jasmine also argues that “the ALJ failed to explain how plaintiff’s lack of hospitalization or intubation,
her ability to say mom, dad, hello and goodbye and her ability to point to things she wants establish plaintiff has less
than marked limitation in the domain of Health and Physical Well-Being.” (Pl. Obj. 3.) To the extent these
developmental factors may indicate a lack of generalized symptoms or limitations in physical functioning, the ALJ
did not err in considering them as evidence of health and physical well-being. However, as discussed below, even if
the ALJ incorrectly relied on this evidence, she also relied on other medical records, reports, and doctors’ opinions
which provide substantial evidence in support of her conclusion.
                                                           5
“the ALJ inaccurately assessed plaintiff’s medical treatment, which impacted the ALJ’s

determination that plaintiff’s limitation in this domain was less than marked,” and the ALJ’s

conclusion was not supported by substantial evidence. (Pl. Obj. 3.)

        However, the magistrate judge addressed Jasmine’s argument in the R&R and found that

“the ALJ clearly recognized that J.G. had a severe impairment of asthma, that she had visited the

emergency room multiple times due to her symptoms, and that she took medication every day.”4

(R&R 10.) He further noted that the ALJ based her decision in part “on a number of other

factors, including medical records and doctors’ opinions.” (Id.) Thus, even if the ALJ

incorrectly relied on Dr. Gauthier’s examination to reach her conclusion, the magistrate judge

found this to be a harmless error. (Id. (citing Mickles v. Shalala, 29 F.3d 918, 921 (4th Cir.

1994)).) The court agrees with the magistrate judge’s conclusion that the ALJ‘s decision was

supported by substantial evidence.5

                                              III. CONCLUSION

        After a review of the record, the court concludes that the ALJ’s decision is supported by

substantial evidence and that the ALJ applied the correct legal standards. Accordingly, the court

will overrule Jasmine’s objections and adopt the magistrate judge’s recommendation. The court

will therefore grant the Commissioner’s motion for summary judgment, deny Jasmine’s motion

for summary judgment, and affirm the Commissioner’s decision.



        4
          Notably, the ALJ also considered that J.G.’s use of daily medications after her examination with Dr.
Gauthier. (R. 65 (“[J.G.] was seen in April 2016 for pediatric follow-up that showed clear lungs, 99% oxygen levels
on room air, and normal ear, nose, and throat examination. Notations indicated she continued on Singulair, allergy
medications, and Qvar daily with some coughing and wheezing . . . .”).)
        5
           In her third objection, Jasmine merely restates the argument from her motion for summary judgment that
the ALJ “failed to make any specific findings regarding the allegations of plaintiff’s mother.” (Pl. Obj. 3–4.) The
R&R addressed Jasmine’s argument in detail and found, correctly, that the ALJ discussed J.G.’s mother’s
allegations in detail. (R&R 11–14; R. 65–66, 69.) Accordingly, the court need not revisit this argument here.
Heffner, 2017 WL 3887155, at *3
                                                         6
An appropriate order will be entered.

Entered: September 9, 2019.



                                        /s/ Elizabeth K. Dillon
                                        Elizabeth K. Dillon
                                        United States District Judge




                                           7
